Judgment unanimously affirmed. Memorandum: We conclude that County Court properly determined that defendant violated the conditions of the sentencing commitment. Because defendant violated those conditions, the court was not bound by the sentencing commitment and could impose a greater sentence without providing defendant an opportunity to withdraw his plea (see, People v Thompson, 221 AD2d 1016). We further conclude that the enhanced sentence is not unduly harsh or severe. (Appeal from Judgment of Monroe County Court, Márks, J.—Criminal Sale Controlled Substance, 3rd Degree.) Present—Pine, J. P., Lawton, Wesley, Balio and Davis, JJ.